EXHIBIT 10 (bbb)

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement, dated and effective as of
December 30, 2008 (this “Amendment”), amends that certain Employment Agreement,
dated as of June 1, 2005 (the “Original Agreement”) by and between Churchill
Downs Incorporated, a Kentucky corporation (the “Company”), and William C.
Carstanjen (“Employee”), subject to the approval of the Board (as defined
below). Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Original Agreement.

RECITALS

A. WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places certain restrictions, among other things, as to the timing of
distributions from nonqualified deferred compensation plans and arrangements;
and

B. WHEREAS, the Board of Directors of the Company (the “Board”) desires to amend
the Original Agreement to comply with Section 409A of the Code.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereto hereby agree as follows:

1. Section 2.B. of the Original Agreement shall be amended by adding following
to the end of the fourth sentence:

“; provided the reimbursement of such expense is made as soon as practicable
following Carstanjen’s timely submission to the Company of a request for
reimbursement and in no event shall such reimbursement be made later than the
end of Carstanjen’s taxable year following the taxable year in which the expense
is incurred”

2. The second sentence of Section 5.A. of the Original Agreement shall be
amended by inserting the following clause between “following” and “(the
“Termination Benefits”)”:

“subject to Carstanjen’s execution of a Company standard release agreement
within the minimum time period required under applicable federal and state laws,
or if no such period, ten business days following the date of such termination
and to the extent there has not been a revocation of such release agreement
within the time permitted under applicable law”

3. The following provision shall be added as a separate paragraph to
Section 5.A. of the Original Agreement immediately preceding the release
paragraph:

“Subject to Section 14 and expiration of the applicable revocation period
following the signing of the release, Carstanjen shall be paid the Termination



--------------------------------------------------------------------------------

Benefits (other than the benefits set forth in Section 5.A.vi) in a lump sum as
soon as practicable following the termination date, but in no event later than
thirty (30) days following the termination date; provided, however, that if the
applicable release and revocation period expires later than thirty days
following the termination date, such benefits shall be paid no later than sixty
(60) days following the termination date. Notwithstanding the foregoing and any
provision in this Agreement to the contrary, in any case where the first and
last days of the applicable release and non-revocability periods are in two
separate taxable years, to the extent necessary to avoid the imposition of any
additional taxes under Section 409A (as defined below), any payments required to
be made to Carstanjen under this Agreement shall be made in the later tax year.”

4. The third sentence of Section 5.C. of the Original Agreement shall be amended
by replacing “six (6) months” with “ninety (90) days” and by adding “and the
termination of employment must occur within two (2) years of such occurrences of
the act or acts or the failure or failures.”

5. The following clause shall be added to the end of the first sentence of
Section 7 of the Original Agreement:

“, which amount shall be payable in a lump sum upon the same terms and
conditions as the Termination Benefits”

6. The following shall be added as a new Section 14 at the end of the Original
Agreement:

“Section 409A. Notwithstanding the foregoing, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
thereunder (“Section 409A”), if Carstanjen is a “specified employee” (as defined
under Section 409A) as of the date of his “separation from service” (as defined
under Section 409A) from the Company, then any payment of benefits scheduled to
be paid by the Company to Carstanjen during the first six (6) month period
following the date of a termination of employment hereunder shall not be paid
until the earlier of (a) the expiration of the six (6) month period measured
from the date of Carstanjen’s “separation from service” and (b) the date of
Carstanjen’s death. All payments and benefits that are delayed pursuant to the
immediately preceding sentence shall be paid to Carstanjen in a lump sum as soon
as practicable following the expiration of such period (or if earlier, upon
Carstanjen’s death) but in no event later than thirty (30) days following such
period. To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, no amount or benefit that is payable upon a
termination of employment or services from the Company shall be payable unless
such termination also meets the requirements of a “separation from service”
under Section 409A. In addition, the parties shall cooperate fully with one
another to ensure compliance with Section 409A, including, without limitation,
adopting amendments to



--------------------------------------------------------------------------------

arrangements subject to Section 409A and operating such arrangements in
compliance with Section 409A.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

CHURCHILL DOWNS INCORPORATED By:  

/s/ Charles G. Kenyon

Name:   Charles G. Kenyon Title:   VP Human Resources EMPLOYEE By:  

/s/ William C. Carstanjen

Name:   William C. Carstanjen Title:   Executive Vice President, General Counsel
and Chief Development Officer